Citation Nr: 1131111	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2010, the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.

It is noted that the issue was captioned in the May 2010 supplemental statement of the case as entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include the issue of a compensable rating earlier than September 10, 2008.  However, as the Board will explain, this caption is misleading, and therefore, the Board has recaptioned the issue as simply entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

In this regard, the Veteran was initially granted service connection for hearing loss his left ear in 1971, but he was denied service connection for his right ear at that time.  In September 2008, the Veteran filed for service connection for hearing loss in the right ear and for a compensable rating for hearing loss in the left ear.  Service connection for hearing loss in the Veteran's right ear was initially denied by a January 2009 rating decision; but the Veteran appealed and service connection was eventually granted in an August 2009 rating decision that, consistent with VA regulations and procedures, assigned a 10 percent rating for bilateral hearing loss as of the date the Veteran's claim was received in September 2008.  

As noted, the issue captioned in the rating decision was entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include the issue of a compensable rating earlier than September 10, 2008.  However, at no time has the Veteran alleged that his compensable rating should date prior to the date his claim was received; rather, he has challenged the disability level that has been assigned.  In this regard, at his hearing before the Board, only the disability rating assigned to the Veteran's bilateral hearing loss was discussed, and no disagreement with the effective date was asserted.  As such, the Board has recaptioned the issue above to more accurately capture the Veteran's disagreement.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for tinnitus in a March 1989 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence received since the March 1989 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  The evidence of record demonstrates that the Veteran has tinnitus as a result of his time in the service.

4.  The most probative audiological testing during the appeal period reveals that the Veteran's bilateral hearing loss is manifested by at most Level V in the left ear and Level IV in the right ear.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision that denied entitlement to service connection for tinnitus loss is final; new and material evidence has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to this issue. 

Pertinent to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial January 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, VA and private treatment records have been have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was provided with VA examinations in November 2008 and July 2010 in order to adjudicate his increased rating claim.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the November 2008 VA examiner specifically noted the Veteran's complaint that his greatest difficulty was hearing women's voices at church and his grandchildren.  While the July 2010 VA examiner did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

While the July 2010 VA examiner failed to address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include the November 2008 VA examination report and his testimony at the November 2010 Board hearing, adequately addresses this issue.  Specifically, the November 2008 VA examination report reflects that the Veteran has reported that his greatest difficulty was hearing women's voices at church and his grandchildren.  Additionally, at his November 2010 Board hearing, he testified that he had difficulty hearing the preacher and women's voices at church, and his grandchildren.  Therefore, while the July 2010 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for tinnitus was denied by a March 1989 rating decision.  He did not appeal such decision and, therefore, it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim for service connection for tinnitus was initially denied by a March 1989 rating decision, which found that that Veteran had denied any ringing in his ears at a VA examination in August 1971 and that service treatment records were silent for any complaints of, or treatment for, tinnitus while the Veteran as in service; and therefore the evidence of record did not show that the Veteran's tinnitus either began during or was otherwise caused by his military service.  The Veteran did not appeal.

At the time of this rating decision, the evidence of record included the aforementioned service treatment records and August 1971 VA examination report.  Also of record was a May 1986 VA treatment record in which the Veteran was noted to have constant tinnitus; and a VA audiological examination from February 1989 at which the Veteran reported having constant tinnitus, which he described as ringing, since 1967 when he was exposed to loud noises on the firing range.  The Veteran asserted that his tinnitus had become progressively worse over the years.  

In September 2008, the Veteran filed to reopen his claim for tinnitus (it is noted that no evidence relevant to the Veteran's claim for service connection for tinnitus was received between the denial of service connection in March 1989 and the receipt of the Veteran's claim to reopen in September 2008).  

The Veteran was provided with a VA examination in November 2008 at which the examiner noted the Veteran's denial of any ringing in 1971 (although the examiner mistakenly reported the examination as occurring in April, rather than in August).  The Veteran reported that his tinnitus had its onset in approximately September 1969.  However, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure, citing the denial of ringing shortly after service.  She stated that it was more likely therefore that the tinnitus was related to non-military factors.

In February 2009, the Veteran was seen by Dr. Cash of the Arkansas Otolaryngology Center.  Dr. Cash noted that the Veteran had tinnitus, but did not address the etiology of it, as the majority of the opinion was dedicated to the Veteran's bilateral hearing loss.

In February 2009, the Veteran wrote a statement indicating that he had read that tinnitus was a companion of hearing problems.  He stated that he had roaring in his head all the time.

In June 2010, the Veteran submitted an affidavit indicating that he categorically denied having made the statement that he did not have any ringing in his ears in August 1971.  The Veteran asserted once again that the constant ringing in his ears had begun in approximately 1969.  

The Veteran was provided another VA examination in July 2010 after which the examiner stated that it was as likely as not that the Veteran's tinnitus was associated with his hearing loss. 

At a hearing before the Board in November 2010, the Veteran testified that his tinnitus had begun during service.  He indicated that at first it was intermittent, in approximately September 1969 or October 1969, but he stated that by the end of the year it was 24/7, 365.  He added that it had continued since that time.  The Veteran's spouse also testified that she had been married to the Veteran for 43 years, during which time he had complained of tinnitus and ringing in his ears.

Testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus, supra.  Additionally, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In fact, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the Veteran's testimony, should it be believed, would place the onset of his tinnitus during his military service.  His testimony would also provide continuity of symptomatology for the disability.  As noted, for the purpose of reopening, the testimony is believed, as long as it is not based on a wholly inaccurate factual premise, which it is not in this case.  See Duran v. Brown, 7 Vet. App. 216 (1994).  As such, the Veteran's testimony is considered new in that it provided greater information than was previously known about the alleged onset of his tinnitus, and it is material, because it addresses the criteria for service connection that were previously found to be missing.  When combined with the opinion of the VA examiner in July 2010, the new evidence clearly raises a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the criteria for reopening the Veteran's claim have been met, and his claim is therefore reopened.

III.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Court has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
 
As noted, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See, supra.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles, supra.
 
In this case, the Veteran has competently testified that his tinnitus began in service and has continued to the present day.  Once, as here, it has been determined that a lay person is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the Board finds the Veteran to be wholly credible in his presentation.

It is noted that the Veteran's claim had been denied in the past based on evidence that he denied ringing in his ears in 1971.  However, the Veteran's has vehemently denied making such a statement; and, while there is no way to know for sure what was said at the evaluation in 1971, the Veteran has consistently maintained at all times during the course of his appeal that he began noticing the ringing or roaring in his ears while in service.  Given the consistency of the Veteran's statements and the observations of the Veteran's demeanor made during his hearing, the Board finds the Veteran's testimony as to the onset of his tinnitus to be credible; and because the Board finds the Veteran to be credible, any reasonable doubt will be resolved in the Veteran's favor.  Furthermore, the Veteran's spouse testified competently and credibly that the Veteran has complained of tinnitus throughout their 43 years of marriage.  Therefore, the Board concludes that the Veteran did in fact first experience tinnitus while in service and, moreover, has continually experienced it since that time.

It is true that a negative medical opinion is of record in which the VA examiner concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service.  However, the rationale for this opinion was that the Veteran had denied having any ringing in his ears in 1971, a conclusion which has been found to be inaccurate based on the credibility of the Veteran's statements and testimony.  A medical opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, because the 2008 VA opinion was based upon an inaccurate factual premise its probative value is diminished.

A second VA opinion was obtained in July 2010, which concluded that the Veteran's tinnitus was likely a symptom of his bilateral hearing loss.  This conclusion bolsters the Veteran's assertion that his tinnitus is the result of military noise exposure; just as his bilateral hearing loss has already been accepted to be.

Given the Veteran's credible testimony and the July 2010 examiner's opinion, the evidence shows that the Veteran's tinnitus is related to military noise exposure and therefore the criteria for service connection have been met.  Accordingly, the Veteran's claim is granted.

IV.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran is seeking disability rating in excess of 10 percent for his service-connected bilateral hearing loss.

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

In November 2008, the Veteran underwent a VA audiologic examination at which he reported difficulty with women's voices at church and with hearing his grandchildren.  Audiometric testing showed pure tone thresholds recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
75
90
LEFT
40
40
50
70
105

The average pure tone threshold in the Veteran's left ear was 66 decibels.  The average pure tone threshold in the Veteran's right ear was 63 decibels.  Word recognition scores were 84 percent with regard to the right ear and 78 percent with regard to the left ear.  

Applying Table VI to the Veteran's hearing loss, results in numeric designations of Level IV in the left ear and Level III in the right ear.  Additionally, Table VIA is not for application with this test, because the pure tone threshold was not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) nor was the pure tone threshold 70 decibels or more at 2000 Hz for either ear.  This would equate to a 10 percent rating.  

The Veteran also submitted the results from a private hearing test in February 2009 at which audiometric testing showed pure tone thresholds recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
85
95
LEFT
70
70
95
105
115

The average pure tone threshold in the Veteran's left ear was 96 decibels.  The average pure tone threshold in the Veteran's right ear was 80 decibels.  Word recognition scores were 73 percent with regard to the right ear and 74 percent with regard to the left ear.  

Applying Table VI to the Veteran's hearing loss, would result in numeric designations of Level VII in the left ear and Level VI in the right ear.  This would equate to a 30 percent rating.  Additionally, Dr. Cash asserted that Table VIA was for application, because the pure tone threshold were at least 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Using only the puretone threshold average would yield Level VII in the right ear and Level IX in the left ear, which would equate to a 50 percent rating. 

Given the wide disparity between the results of the two tests, VA sought another hearing examination which was conducted in July 2010.  Audiometric testing showed (with pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
80
90
LEFT
40
40
70
100
100

The average pure tone threshold in the Veteran's left ear was 78 decibels.  The average pure tone threshold in the Veteran's right ear was 64 decibels.  Word recognition scores were 80 percent with regard to the right ear and 76 percent with regard to the left ear.  

Applying Table VI to the Veteran's hearing loss, results in numeric designations of Level V in the left ear and Level IV in the right ear.  Additionally, Table VIA is not for application, because the pure tone threshold was not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) nor was the pure tone threshold 70 decibels or more at 2000 Hz for either ear.  This would equate to a 10 percent rating.  

The Board is confronted with some unexplained discrepancies in the results of the Veteran's three hearing tests which were conducted.  The two VA examinations were similar in that they both showed hearing loss that was 10 percent disabling; although the more recent VA examination did show slight worsening in hearing acuity at 2000 Hz and 3000 Hz. 

Conversely, the private examination purported to show hearing loss that was significantly worse than what was shown on either of the VA examinations.  A medical opinion was requested to address this disparity, but the VA examiner was unable to resolve the question without resorting to speculation.   Nevertheless, the examiner did note that both VA examinations were considered to have good reliability as pure tone thresholds and speech reception thresholds were in good agreement.  Moreover, bone conduction thresholds and word recognition scores were also in agreement with the pure tone findings.

Having reviewed the evidence and considered the Veteran's testimony, the Board concludes that the Veteran's hearing loss disability is most appropriately rated by the 10 percent rating that is assigned.  As noted, the Veteran underwent VA hearing tests both before and after the private hearing test was conducted, and the two VA examinations produced similar results.  It is noted that the Veteran's hearing acuity was slightly diminished at the second test, which is consistent with the Veteran's testimony that his hearing acuity was decreasing.  

The Board has given significant consideration to the private hearing test, but its findings are so out of line with the two VA hearing tests that the accuracy of its results must be questioned, particularly in light of the fact that the most recent VA examiner found good reliability in the test results.  The Board is acutely aware of the Veteran's assertion that his hearing acuity had diminished since his first VA examination, but it is observed that such a contention is in fact supported by the findings at the second VA examination.    

The Board has considered staged ratings, but given the conclusion that the findings of the private audiologist are aberrational, a staged rating is inappropriate.   See Hart, supra; Fenderson, supra.

To the extent that the Veteran's hearing acuity decreases further in the future, the Veteran is free to file for an increased rating.  However, at present time, the Board believes that the Veteran's hearing disability is appropriately rated.  As such, the Veteran's claim is denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include hearing the preacher as well as women's voices in church and his grandchildren, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations, to include with background noise and in groups.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Rather, he indicated at his November 2010 Board hearing that he had retired.  Moreover, the July 2010 VA examiner indicated that there the Veteran's bilateral hearing loss had no significant effects on his occupation.  Therefore, the Board finds that a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.










(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

A rating in excess of 10 percent for bilateral hearing loss is denied. 



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


